Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for “the pair of orifices connected to fluid power supply inlet port”, as recited at the second-to-last line of claim 1.  
Note that the pair of orifices connected to the power supply inlet port (120c, 120d of FIG 7) are different from the previously-introduced (claim 1, lines 5-6) pair of orifices which terminate the pair of nozzles (120a, 120b of FIG 7).
Regarding claim 5, if the four switches are meant to include the previously-recited pair of orifices and pair of variable restrictors (as now recited at the end of claim 1), then the same terminology should be used to refer to these same elements.  (Applicant’s para. 0062 indicates that this is Applicant’s intent.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, § 103 U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-10 and 15-17 as understood is/are rejected under 35 U.S.C. 103 as obvious over Rexroth (DE 4311216 A1; cited on IDS of 3/17/22, see previously-attached foreign patent translation) in view of Wirtl (US 2007/0045579).

Regarding claim 1, Rexroth discloses (e.g., FIGS 4, 5) apiezoelectric ring bender servo valve assembly, the assembly comprising: 

a valve housing (27), the valve housing being defined by a passageway (the flowpaths therethrough, and the space in which the spool 29 fits), the passageway being operable to carry a fluid (as shown in FIGS 4, 5); 

a pilot valve mechanism (e.g., 60, 61, 62), comprising

a pair of nozzles (43, 44 proximate 61, 62, respectively), the nozzles being in communication with the fluid, the nozzles terminating at a pair of orifices (61, 62); 

a pair of piezoelectric bendable members (the two discs of double disk translator 60) disposed adjacent to the nozzles, the piezoelectric bendable members being operable to bend to an open position away from the nozzles to enable flowage of the fluid through the nozzles, the piezoelectric bendable members being operable to return to a closed position towards the nozzles to at least partially restrict flow through the nozzles (the seats open and close to control the pressure applied to the ends of 29); 

a spool valve (29) operationally connected to the pilot valve mechanism (piezoelectric bendable memberspilot valve mechanism (piezoelectric bendable members) directly controlling operation of the spool position (by determining the pilot pressure in 39, 40, which directly acts on spool 29); 

a linear position sensing device (22, 38) operationally connected to the spool valve, the linear positioning device determining the spool position of the spool valve, the linear positioning device providing feedback about the spool position (to 23, 24, 25, 26, 21); 

a valve controller (the portion of 23, 24, 25, 26, 21 performing the calculations) operationally connected to the linear position sensing device and the spool valve (e.g., see FIG 4), the valve controller receiving the feedback from the linear position sensing device, whereby based on the feedback the valve controller transmitting an electrical command signal (S) commanding the spool valve to move until the spool position achieves a command position (“the control signal s is generated by control electronics 21, which are used in a closed control loop in the manner shown. This takes on information about the position of a control element of the control motor and receives information about a desired switching position of the main valve 2 “) and a force on the spool valve is in equilibrium with the pressure difference across the spool valve (i.e., when the valve is not moving, there are no unbalanced forces acting thereon and the valve position is determined by the two pilot pressures acting on the ends of the spool valve); and

a piezo driver (the portion of 21 generating signals S) generating voltage proportional to the electrical command signal from the valve controller to control bending of the piezoelectric bendable members (e.g., para. 0019 and description throughout of the “double disk translator”);

wherein the pair of nozzles and the pair of piezoelectric bendable members together constituting a pair of variable restrictors (as they open and close to allow more or less fluid flow therethrough), and the variable restrictors generating a pressure difference across the spool valve when two curtain-areas (the space for flow to occur between 43, 44, 61, 62) between the piezoelectric bendable members and the nozzle are unequal (e.g., para. 0005, 0019, 0032);

wherein the assembly does not rely on feedback spring to control the spool valve, and replaces the feedback spring that regulates the spool valve with the linear position sensing device (as in Applicant’s invention, there is no disclosed feedback spring, but instead only a linear position sensing device attached to the spool).

Rexroth further discloses a power supply inlet port (Ps) (with no pressure regulator).

Rexroth does not disclose wherein the pilot valve mechanism includes a pair of orifices connected to fluid power supply inlet port and the pair of variable restrictors together form an H-bridge (i.e., the H-bridge is read, in light of Applicant’s specification, to additionally require orifices such as disclosed by Applicant at 120c, 120d in FIG 7).  However, Wirtl teaches that it was known in the art as of the effective filing date to control a similar pressure differential using a similar pilot valve mechanism which comprises: 

a pair of nozzles (the illustrated elements which form openings 55a, 55b), the nozzles being in communication with the fluid, the nozzles terminating at a pair of orifices (55a, 55b); 

a pair of piezoelectric bendable members (57a, 58a; and 57b, 58b) disposed adjacent to the nozzles, the piezoelectric bendable members being operable to bend to an open position away from the nozzles to enable flowage of the fluid through the nozzles, the piezoelectric bendable members being operable to return to a closed position towards the nozzles to at least partially restrict flow through the nozzles (e.g., see para. 0050-0053); and

a piezo driver (the output 18) generating voltage proportional to the electrical command signal from a similar valve controller (that part of 18 which performs the calculations) that operates the piezoelectric bendable members,

wherein the pair of nozzles and the pair of piezoelectric bendable members together constituting a pair of variable restrictors (as they open and close to allow more or less fluid flow therethrough), and the variable restrictors generating a pressure difference across the spool valve when two curtain-areas (the opening areas between 57a, 57b, 58a, 58b, 55a, 55b) between the piezoelectric bendable members and the nozzle are unequal (e.g., para. 0005, 0019, 0032);

wherein the pair of orifices connected to a similar fluid power supply inlet port (as understood, a different pair of orifices 54a, 54b connected to a fluid power supply inlet port P, see FIG 1) and the pair of variable restrictors (formed by 55a, 55b) together form an H-bridge (same as Applicant’s FIG 7).

To similarly create a required pressure differential required to operate Rexroth’s spool valve, it would have been obvious to use a pilot valve mechanism which includes a pair of nozzles, a pair of piezoelectric bendable members, a variable restrictor, a piezo driver, and another pair of orifices connected to Rexroth’s fluid power supply inlet port (Ps), which would thereby form an H-bridge with the pair of variable restrictors, in Rexroth’s system, as claimed by Applicant and taught by Wirtl.

Regarding claim 2, Rexroth and Wirtl disclose/teach wherein the piezoelectric bendable members bend independently of each other to independently regulate flow through the nozzles (e.g., Rexroth’s bendable members themselves have the ability to be bent independently, as claimed, also see Wirtl at para. 0049).
Regarding claim 3, Rexroth/Wirtl do not disclose wherein the variable restrictor is controlled by a valve control software.  However the use of valve control software was notoriously well-known in the art at the time of filing (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status) and it would have been obvious to use valve control software to allow the operation of the Rexroth/Wirtl system to be easily adjusted.
Regarding claim 4, Wirtl wherein the H-bridge (comprising 54a, 54b, and 55a, 55b; akin to Applicant’s FIG 7) is operable to switch the polarity of a differential pressure applied across to a load (the valves at 55a, 5tb can reverse the applied differential pressure), and it would have been obvious to use these features in Rexroth’s system to ensure similar operability.
Regarding claim 5, Wirtl teaches the H-bridge to comprises 4 switches (Wirtl’s members 54a, 54b, and the pair of variable restrictors, which are analogous to Applicant’s 4 switches 55a-d, Applicant’s para. 0062).
Regarding claims 6-10, piezoelectric bendable members that are non-metallic, ring-bending, and multilayer / piezoceramic monolayer as claimed were well-known in the art at the time of filing (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status) and it would have been obvious to instead embody Rexroth/Wirtl’s piezoelectric bendable to include these claimed features as a means to similarly and predictably achieve the required valving function required of Wirtl, for instance in the case of supply or cost constraints on the embodiment of piezoelectric member disclosed by Wirtl.  (Under this analysis, the product-by-process limitations of claims 9 and 10 are given limited patentable weight.)
Regarding claims 15 and 16, Rexroth discloses a closed position control loop (e.g., para. 0018).
Regarding claim 17, Rexroth discloses wherein the closed spool position control loop enables parameter degradation inside the loop to be compensated by the control loop (same as disclosed by Applicant – this is a feature of a closed control loop; alternatively in that the control loop corrects any deviation/degradation caused by other changing variables in the system).

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive.  
Applicant’s argument (Remarks, pp. 1-2) regarding Rexroth’s lack of an H-bridge are moot, as Wirtl is relied upon for this feature.  Applicant.s argument (Remarks, pp. 3-4) that Rexroth doesn’t directly control the spool valve are not convincing because it relies on a misplaced reading of Rexroth’s spool valve as member 3 instead of member 29.  The examiner maps the claimed spool valve to Rexroth’s member 29.  Applicant’s argument (Remarks, p. 3) that Wirtl doesn’t indicate a pair of orifices and a pair of variable restrictors to form an H-bridge is not convincing.  See the mapping of these features to Wirtl in the analysis of claim 1 above.
Applicant argues that use of Wirtl’s H-bridge would necessitate use of pressure regulator 53 in Rexroth, and would therefore result in Rexroth’s system being incapable of performing its intended purpose (Remarks, pp. 5-7).  In response, the obviousness analysis does not rely on using Wirtl’s pressure regulator in Rexroth’s system.  Alternatively, should it be determined that Wirtl mandates the use of a pressure regulator in Rexroth’s system, note that Wirtl further teaches that the pressure regulator can be set to a desired pressure (para. 0045), and Wirtl itself teaches that the pressure must be high enough to actuate a similar spool (12).  Similarly, in Rexroth’s system it is desired to use a pressure which is high enough to actuate the spool, and one of skill would understand that using a pressure regulator would not imply that a pressure high enough to actuate Rexroth’s spool could not be produced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
8/8/22